Citation Nr: 0909899	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  00-22 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel Krasnegor


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1966.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO).

In a June 2001 decision, the Board denied the Appellant's 
claims, and he appealed the decision to the U.S. Court of 
Appeals For Veterans Claims (Court).  The Appellant, through 
his attorney, and the Secretary of Veterans Affairs submitted 
a Joint Motion to Remand.  In a May 2002 Order, the Court 
granted the motion, vacated the June 2001 Board decision, and 
remanded the case to the Board for further appellate review.

The Board remanded this case for further development in 
August 2003, October 2004, and April 2006.

In an August 2007 decision, the Board again denied the 
Appellant's claims, and he appealed the decision to the U.S. 
Court of Appeals For Veterans Claims (Court).  The Appellant, 
through his attorney, and the Secretary of Veterans Affairs 
submitted a Joint Motion to Remand.  In a December 2007 
Order, the Court granted the motion, vacated the August 2007 
Board decision, and remanded the case to the Board for 
further appellate review.


FINDINGS OF FACT

1.	The medical evidence of record does not contain a 
diagnosis for PTSD.

2.	The Veteran's psychiatric disorder pre-existed his 
military service.

3.	The Veteran's psychiatric disorder is presumed to have 
been aggravated by his military service.




CONCLUSION OF LAW

A psychiatric disability was aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).  VCAA requires that a 
notice in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini II, 18 Vet. App. at 115.

VA satisfied the notice requirements of the VCAA by means of 
a November 2004 letter.  This letter informed the Veteran of 
the types of evidence not of record needed to substantiate 
his claims and also informed her of the division of 
responsibility between the Veteran and VA for obtaining the 
required evidence.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
received notice consistent with Dingess in a July 2006 
letter.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service personnel and treatment 
records, the results of VA medical examinations, and 
statements of the Veteran and his representatives have been 
associated with the record.  The Veteran has been accorded 
ample opportunity to present evidence and argument in support 
of his appeal.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with § 4.125(a) (i.e., 
DSM-IV), (2) a link, established by medical evidence, between 
current PTSD symptoms and an in-service stressor, and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

A veteran is presumed to be in sound condition, except for 
defects, infirmities or disorders noted when examined, 
accepted, and enrolled for service, or where clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111.  The burden is on the Government to rebut 
the presumption of sound condition upon entrance by clear and 
unmistakable evidence showing that the disorder existed prior 
to service and was not aggravated in service.  38 C.F.R. 
§ 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); see Akins v. 
Derwinski, 1 Vet. App. 228 (1991) (holding that VA must point 
to a specific finding that increase in disability is due to 
the natural progress of the condition).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  It is the Government's burden to rebut 
the presumption of in-service aggravation.  See Laposky v. 
Brown, 4 Vet. App. 331, 334 (1993).  The "clear-and-
unmistakable-evidence standard" requires that the no-
aggravation result be "undebatable."  See Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003) (citation omitted).

Analysis

The Veteran has not been diagnosed with PTSD and, in fact the 
September 2006 VA medical examiner noted that he "certainly 
does not meet the criteria for post traumatic stress 
disorder."  Therefore 38 C.F.R. § 3.304(f) is inapplicable.

The April 2004 VA medical examiner diagnosed the Veteran with 
Delusional Disorder, Paranoid Type.  The February 2005 VA 
medical examiner diagnosed the Veteran with delusional 
disorder, paranoid type, and schizotypal personality 
disorder.  The September 2005 VA medical examiner confirms 
these diagnoses.

The Board finds that although not noted in the September 1965 
service entry examination, the evidence of record clearly and 
unmistakably establishes that the Veteran's psychiatric 
disability existed prior to his period of military service.  
The Veteran received four VA medical examinations and a 
separate medical opinion in conjunction with this claim.  The 
examiners in each of these cases have determined that the 
Veteran's psychiatric disability predates service.  
Specifically, based on the Veteran's own recitation, the 
onset of his symptoms appears to have occurred around the age 
of 15.  The April 2004 examiner based his findings solely on 
an evaluation of the Veteran himself.  This examiner found 
that the Veteran's delusional disorder "seems to have 
started prior to his entering the Service" and had been 
severe through much of his life.  The February 2005 examiner 
reviewed the claims folder in conjunction with the 
examination and found that the Veteran had: 

what appears to be a fixed paranoid delusional 
belief that has existed prior to enlisting in the 
service... Special note should be made that this 
delusional belief dates back to age 15 where the 
etiology of his delusion appears to have 
manifested.

The September 2005 VA examiner also reviewed the claims 
folder in conjunction with the examination and noted, "there 
is clear and convincing evidence that the patient had 
persecutory delusions and traumatic experiences at age 15 
when being taunted and possibly molested by other boys in the 
showers."  The September 2006 VA examiner fully agreed with 
the previous assessment.  In an April 2007 addendum to the 
September 2006 VA medical examination, after once again 
reviewing the claims folder, the examiner opined that "it 
can be concluded with clear and unmistakable certainty that 
the following diagnosis preexisted the appellant's entry into 
military service in October 1965.  It is clear that he had 
symptoms at age 15 and while still in High School."  Thus, 
the evidence establishes clearly and unmistakably that the 
Veteran's psychiatric disability pre-existed his military 
service.

The question then becomes whether the Veteran's pre-existing 
psychiatric disability was aggravated during his military 
service beyond the natural progression of the disability.  
The burden lies with VA to show that any aggravation was not 
beyond the natural progression of the disability.  The 
Veteran's service treatment records show that he was seen for 
anxiety in April 1966 and for emotional problems and 
nervousness in July 1966.  In May 1966, the Veteran declared 
his homosexuality in what was later determined to be an 
effort to be discharged.  In August 1966, the Veteran was 
provisionally diagnosed with early schizophrenia due to 
extensive family history of the disease, which includes his 
twin brother and his paternal grandmother.  The Veteran was 
ultimately diagnosed with immature personality disorder and 
discharged from the military in October 1966.  The April 2004 
examiner found that the Veteran's psychiatric disorder was 
"clearly worsened by the stressors he encountered while in 
the military."  Specifically, the examiner noted the 
additional symptom of auditory hallucinations while at 
military basis in Texas and Germany.  The February 2005 
examiner by contrast noted, "the patient's pathology appears 
to have existed long before entering the military and his 
military occupation allowed him to function marginally 
throughout his enlistment."  The September 2008 medical 
opinion states that the Veteran's preexisting psychiatric 
condition did not increase in severity during his period of 
active service, noting that the Veteran was released from 
service due to "immature personality" manifested by 
"immature, impulsive, and negativistic behavior" which was 
seen within eight months of enlistment.  In response to the 
question of whether the Veteran's preexisting psychiatric 
disability was aggravated beyond the natural progression of 
the disability, the opinion references the DSM-IV, stating 
"the essential feature of Schizotypal Personality Disorder 
is a pervasive pattern of social and interpersonal deficits 
marked by acute discomfort with, and reduced capacity for, 
close relationships as well as by cognitive or perceptual 
distortions and eccentricities of behavior."  While that may 
be an accurate recitation of the DSM-IV description of 
schizotypal personality disorder, it is not a specific 
finding that the increase in disability is due to the natural 
progress of the disease as required by 38 C.F.R. § 3.306(a) 
and therefore this opinion is insufficient to meet the 
onerous evidentiary standard of clear and unmistakable 
evidence.  Cotant, 17 Vet. App. at 131.  

Therefore, the record evidence has not established that the 
Veteran's pre-existing psychiatric disability was not 
permanently worsened beyond the natural progress of the 
preexisting disability by his military service.  VA has not 
met its burden and service connection is granted to the 
extent that the Veteran's preexisting psychiatric disability 
was aggravated by his military service.




ORDER

Entitlement to service connection for a psychiatric 
disability is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


